DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claims 1 and 4: the clause “said water inlet and outlet connectors” should be amended to recite “said two water inlet and outlet connectors” in order to maintain antecedent basis with the two-water inlet and outlet connectors previously established in claim 1.
Claims 1 and 4: the clause “said connection pipes” should be amended to recite “said two connection pipes” in order to maintain antecedent basis with the two connection pipes previously established in claim 1.
Claim 2: the clause “said first adjustment holes” should be amended to recite “said plurality of first adjustment holes” in order to maintain antecedent basis with the plurality of first adjustment holes previously recite in claim 2.
Claim 2: the clause “said second adjustment holes” should be amended to recite “said plurality of second adjustment holes” in order to maintain antecedent basis with the plurality of second adjustment holes previously recite in claim 2.
Claim 3: the clause “the angle” should be amended to recite “an angle” in order to establish antecedent basis for the angle.
Claim 4: the clause “the connection structure” should be amended to recite “a connection structure” in order to establish antecedent basis for the connection structure.

Claim 4: the clause “the connection structure of said connection pipes and said water inlet and outlet connectors is selectively to position” is improper idiomatic English (i.e., the connection structure is selectively what?) and should be amended to recite “a connection structure of said two connection pipes and said two water inlet and outlet connectors is selectively arranged to position”.  
Claim 4 Ln.5: “the respective said water inlet and outlet connector” should be amended to recite “a respective said water inlet and outlet connector” in order to establish the antecedent basis for the “respective” feature.
Claim 5: the clause “refers to the central processing unit” should be amended to recite “is a central processing unit” in order to establish antecedent basis for the central processing unit.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 will be allowed upon obviation of the objections as explained above.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claim 1, and at least in part, because claim 1 recites the follow limitations:
Claim 1: “a water-cooling head adapter comprising a bottom panel attached to an opposing top surface of said water-cooling head, a hollow frame located on a top wall of said bottom panel, and a cover plate covering said hollow frame and equipped with two water inlet and outlet connectors at a top side thereof; 
a steering adapter comprising two water pipes extended from one lateral side thereof and connected to a water cooling row connector of a water cooling row, and two connection pipes extended 
a one-dimensional movement adjustment mechanism provided between said cover plate and said hollow frame for adjustment of the relative position between said cover plate and said hollow frame to align said connection pipes and said water inlet and outlet connectors.”
The aforementioned limitations, in combination with all remaining limitations of independent claim 1, are believed to render said claim 1 and all claims depending therefrom (claims 2-5) allowable over the prior art references of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Li et al. (US 2018/0299931) is believed to be the closest prior art of record. Li discloses (Figs.2-5):
A water-cooling head adjustment structure (Fig.4) for computer water cooling ([0024]), comprising a computer mainframe (computer as shown in Fig.4) with an accommodation space (internal space inside the computer) defined therein and a water cooling mechanism (Fig.2) mounted in said accommodation space of said computer mainframe and filled with a water cooling fluid (water) for carrying thermal energy ([0029]), said water cooling mechanism comprising: a water-cooling head (1) having a bottom surface (surface of 1 facing the CPU) thereof attached to a top surface (surface of the CPU facing 1) of a heating element ([0029]: CPU, Fig.4) of a circuit board (CPU must be attached to a circuit board as drawn in Fig.4).
However, Li fails to disclose, at least, the aforementioned allowable limitations of independent claim 1.
Furthermore, the other remaining prior art references of record teach cooling arrangements for electronic devices. However, absent impermissible hindsight and/or without rendering the prior art device inoperable for its intended purpose, it is believed that none of the prior art references, taken alone or in combination, can render the present invention unpatentable as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). Therefore, no broadening claim amendments will be entered.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./               Examiner, Art Unit 2835                        

/STEPHEN S SUL/               Primary Examiner, Art Unit 2835